Citation Nr: 0919199	
Decision Date: 05/21/09    Archive Date: 05/26/09	

DOCKET NO.  05-28 365	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for 
bilateral pes planus with ankle instability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The Veteran had active military duty from January 1945 to 
July 1946.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a February 2005 decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO).  Following an initial hearing before an Acting 
Veterans Law Judge in January 2007, the case was remanded for 
collection of current treatment records and for a more 
current VA examination of the Veteran's feet.  This 
development was completed on remand, but when the case was 
returned to the Board, the Acting Veterans Law Judge who had 
conducted the Veteran's initial hearing was no longer 
employed with the Board.  The Veteran was offered another 
hearing, elected to have such hearing, and in November 2008, 
the Board again remanded the appeal for the conduct of a 
Travel Board hearing.  The Veteran subsequently elected to 
have a Video Conference hearing which was conducted before 
the undersigned in April 2009.  The case has been returned to 
the Board for appellate review.  All actions and development 
directed in earlier remands have been completed in full.  See 
Stegal v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been requested or obtained.

2.  The Veteran's bilateral pes planus with ankle instability 
has been rated at 30 percent disabling since December 1978.

3.  All competent clinical evidence on file reveals that pes 
planus deformity of the feet is not significant, arthritic 
changes are only those to be expected of an individual of the 
Veteran's advancing years, there is minimal valgus deformity, 
alignment is essentially within normal limits and both VA 
examinations on file from 2005 and 2007 attribute the 
Veteran's complaints of acute chronic pain to non-service-
connected diabetic neuropathy of the lower extremities which 
is superimposed upon the Veteran's fairly static pes planus, 
and which may not be considered in assigning a compensable 
evaluation for service-connected disability.

4.  No medical evidence on file shows or suggests that the 
Veteran's bilateral pes planus with ankle instability is 
pronounced in nature with marked pronation, extreme 
tenderness of plantar surfaces of the feet, marked inward 
displacement and severe spasm of the tendo Achilles on 
manipulation which is not improved by orthopedic shoes or 
appliances.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for 
bilateral pes planus with ankle instability have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.951, 4.1, 4.3, 4.7, 4.10, 4.14, 4.40, 4.45, 
4.71a, Diagnostic Code 5276 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Regulation:  The Veterans Claim Assistance Act (VCAA) 
and regulations implementing this liberalizing legislation 
are applicable to the Veteran's claim.  VCAA requires VA to 
notify claimants of the evidence necessary to substantiate 
their claims, and to make reasonable efforts to assist 
Veterans in obtaining such evidence.  

The Veteran was provided formal VCAA notice on several 
occasions during the lengthy pendency of this appeal.  These 
notices informed him of the evidence necessary to 
substantiate his claim, the evidence he was responsible to 
submit, the evidence VA would collect on his behalf, and 
advised he submit any relevant evidence in his possession.  
After the US Court of Appeals for Veterans Claims (Court) 
issued the decision of Vazquez-Flores v. Peake, 20 Vet. App. 
37 (2008), the Veteran was provided Vazquez compliant VCAA 
notice most recently in December 2008 during the latest 
remand action.  This notice provided the Veteran with the 
actual Schedular criteria for evaluation of bilateral pes 
planus deformity.  It is certainly noteworthy that the 
Veteran has, in statements of the case previously been 
provided this criteria, and this criteria has also been 
thoroughly discussed in previous submissions of written 
argument by the representative during the appeal.  The notice 
requirements of VCAA are satisfied.

All known available records of the Veteran's lengthy 
treatment history with VA have been collected for review.  
The Veteran has twice been provided VA examinations of his 
feet with claims folder review and diagnostic studies, and 
each of the examinations are adequate for rating purposes.  
All known available evidence has been collected and placed on 
file.  VCAA is satisfied.  38 U.S.C.A. §§ 5103, 5103A, 5107; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Schedule for Rating Disabilities (Schedule) will be used 
for evaluating the degree of disability in claims for 
disability compensation.  The provisions of the Schedule 
represent the average impairment in earning capacity in civil 
occupations resulting from those disabilities, as far as can 
be determined.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Any reasonable doubt regarding degree of disability will be 
resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability more nearly approximates the criteria required for 
that rating, otherwise the lower rating will be assigned.  
38 C.F.R. § 4.7.  The basis of disability evaluations is the 
ability of the body as a whole to function under the ordinary 
conditions of daily life, including employment.  38 C.F.R. 
§ 4.10.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to deformity, 
adhesions, defect innervation, or other pathology, or due to 
pain supported by adequate pathology.  38 C.F.R. § 4.40.

As regards the joints, factors of disability reside in 
reductions of their normal excursions of movements in 
different planes.  Inquiry will be directed to more or less 
movement than normal, weakened movement, excess fatigability, 
pain, incoordination, swelling, deformity or atrophy of 
disuse, instability of station, disturbance of locomotion, 
interference with standing, sitting and weight-bearing.  
38 C.F.R. § 4.45.

The Court has held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of higher 
ratings based upon functional loss due to pain on use or due 
to flare-ups under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  

It is impermissible to use manifestations and symptoms not 
resulting from service-connected disease or injury in 
evaluating and establishing the service-connected evaluation.  
This is the rule against pyramiding of VA disability 
compensation evaluations.  38 C.F.R. § 4.14.

Acquired flatfoot which is severe with objective evidence of 
marked deformity (pronation, abduction, etc.), pain on 
manipulation and use accentuated, indication of swelling on 
use, with characteristic callosities warrants a 30 percent 
evaluation if bilateral.  The next higher 50 percent 
evaluation for bilateral pes planus requires evidence 
revealing that the condition is pronounced with marked 
pronation, extreme tenderness of plantar surfaces of the 
feet, marked inward displacement and severe spasm of the 
tendo Achilles on manipulation, which is not improved by 
orthopedic shoes or appliances.  38 C.F.R. § 4.71a.

Analysis:  Historically, the Veteran has been in receipt of a 
30 percent evaluation for what was initially characterized as 
severe (but not pronounced) bilateral pes planus with ankle 
instability effective from December 1978.  He filed his 
current claim for increase in November 2004.

He was provided a VA examination of the feet in January 2005.  
The 78-year-old Veteran complained of chronic "burning, 
tingling pain" of the feet.  It was noted that he had been a 
type II diabetic for the previous 15 years.  He had been 
diagnosed with diabetic neuropathy for the past six years.  
Examination revealed that the slightest touch caused him 
significant pain, but examination did not seem to produce any 
focal pain or anything that could be related to a structural 
problem of the feet.  There was venous stasis pigmentation of 
both lower legs, and one plus edema of both lower 
extremities.  Muscle strength was three plus.  The Veteran 
had flexible medial arches with no specific tenderness and 
the doctor wrote that he did not believe that the arches from 
appearance had changed significantly over the years.  It was 
more of a structural laxity than a true bony deformity.  
There was minimal valgus and the medial prominence was mostly 
edema.  X-ray studies demonstrated mild osteopenia, and the 
alignment was fully within normal limits.  The calcaneal 
pitch angle was not lowered, and there was no structural pes 
planus.  The doctor wrote that it was difficult to identify 
the etiology of the Veteran's complaints, but he believed 
some of it was certainly attributable to diabetes and 
neuropathy.  He did not believe the structure of the 
Veteran's feet had changed over the years, and wrote that 
bone structure was in over all good condition and that he did 
not have any significant foot deformity, and that any pes 
planus was not changed.

A statement from another staff physician at the VA medical 
center in June 2005 noted that he had seen a progressive 
deterioration in the Veteran's musculoskeletal reserve.  He 
had adopted a shuffling gait with small steps of negligible 
stride.  He was experiencing increasing problems with 
bilateral lower extremity swelling and required periodic foot 
care.  There were continuing complaints of chronic pain of 
both lower extremities and low back.  

Careful review of the significant quantity of VA outpatient 
treatment records on file reveal that the Veteran is seen 
routinely for evaluation of diabetes.  This also includes 
routine examinations of the Veteran's legs, feet and eyes.  
One such entry in April 2006 notes that the Veteran was seen 
for foot pain and weakness and it was noted that there was no 
reason for bracing, although the Veteran was shown to have 
been provided diabetic compression stockings and ankle braces 
on request.  The Veteran had short steps with little heel 
strike or toe-off bilaterally, and it was noted that there 
was no obvious increased inversion or eversion of either 
foot.  These periodic outpatient consultations do note 
occasional edema and swelling directly attributable to 
diabetic neuropathy of the lower extremities.  The Veteran is 
shown to be also provided specific orthotic shoes and/or 
inserts for diabetic patients.  

The Veteran testified before a former Acting Veterans Law 
Judge in September 2006, and later testified by video 
conference before the undersigned in April 2009.  The Board 
has carefully considered the Veteran's testimony provided at 
each of these hearings, but that testimony will not be 
repeated in this decision.

Pursuant to the most recent remand, the Veteran was provided 
an additional VA examination of his feet.  The claims folder 
was available and reviewed by the examining doctor.  The 80-
year-old Veteran reported pain in his feet to be a tingling 
numbness that seemed to escalate up the legs.  He used a cane 
and had done so for the past several years to help with 
ambulation.  He had custom inserts in his shoes and wore 
diabetic shoes to help protect his feet.  Examination of the 
feet, however, revealed no ulcers or calluses.  There was no 
discrete tenderness to palpation around the metatarsal heads.  
There was some vague tenderness through the arch and back to 
the heel, but again the Veteran described this as a tingling 
pins-and-needle type pain.  There were also some venous 
stasis changes around the ankles that he said was painful to 
touch and that the pins-and-needle pain shot up his legs.  
The doctor had specifically been requested to examine for 
ankle instability and wrote that he did not find "any 
instability of the ankle today."  There was no noticeable 
hind foot varus or valgus and only mildly flattened arches, 
but this was subtle.  X-rays were reviewed, and interpreted 
to show age-appropriate arthritic changes of both feet.  The 
doctor wrote that the Veteran clearly had diabetic neuropathy 
that was the root of most of his chronic pain.  Diabetes 
could not be linked to service since it had onset decades 
after service separation.  He did note that the Veteran 
continued to have mild flat foot and that pain in the arch 
could be attributed to that, but again, the majority of pain 
was directly secondary to diabetic neuropathy that was 
unrelated to military service.

A clear preponderance of the evidence on file is against an 
evaluation in excess of the Veteran's longstanding 30 percent 
evaluation for bilateral pes planus with ankle instability.  
That rating is protected under 38 C.F.R. § 3.951(b) (2007).  
At no time during the pendency of the appeal, has the 
Veteran's bilateral pes planus been clinically evaluated as 
severe in nature with objective evidence of marked deformity 
of pronation and abduction with characteristic callosities 
which is required consistent with his current 30 percent 
evaluation.  

There is simply no evidence which shows or suggests that the 
Veteran meets or nearly approximates a pronounced bilateral 
pes planus deformity of the feet with marked pronation, 
extreme tenderness of plantar surfaces of the feet, marked 
inward displacement and severe spasm of the tendo Achilles on 
manipulation sufficient for the next higher 50 percent 
evaluation.  

It is certainly and indisputably clear from a review of all 
clinical evidence on file that most of the Veteran's 
complaints of chronic pain of his feet as well as chronic or 
occasional swelling and edema is directly attributable to 
non-service-connected diabetic neuropathy of the lower 
extremities.  38 C.F.R. § 4.14, the rule against pyramiding, 
specifically prohibits evaluating and considering non-
service-connected disabilities in arriving at a fair 
evaluation for service-connected disabilities.  None of the 
Veteran's pain or disability attributable to diabetes may be 
considered in evaluating his longstanding flat foot 
deformity.  That deformity has been most recently evaluated 
as mild in nature without any significant deformity of either 
foot.  An evaluation in excess of the 30 percent which has 
long been in effect is not warranted because the Veteran's 
bilateral pes planus deformity has simply not increased in 
severity.

Service connection has also been granted for associated ankle 
instability, but it is noteworthy that no competent medical 
evidence on file during the pendency of the appeal reveals 
that the Veteran has orthopedic instability of either ankle.  
The case was specifically remanded for additional examination 
on this issue, and in June 2007, the VA doctor examining the 
Veteran found no instability of either ankle on examination.  
It is understood that the Veteran wears compression stockings 
and ankle supports which he receives from VA in conjunction 
with his ongoing care and treatment for diabetic neuropathy 
of the lower extremities.  Again, the Veteran may not receive 
an increased evaluation for ankle instability associated with 
bilateral pes planus based upon disability directly 
attributable to diabetic neuropathy.  No ankle instability is 
identified on X-ray study or examination.  No additional 
compensable evaluation is therefore warranted for ankle 
instability.  

The Board considered referring the issue on appeal for 
consideration of an extraschedular evaluation in accordance 
with 38 C.F.R. § 3.321(b) (2007), but in the complete absence 
of evidence showing that the disability at issue is 
exceptional or unusual in nature, or results in marked 
interference with employment or frequent periods of 
hospitalization, such referral is not warranted.  


ORDER

Entitlement to an evaluation in excess of 30 percent for 
bilateral pes planus with ankle instability is denied.



	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


